Mitchell, J.
If the ordinance in question (No. 766 of the city of St. Paul) had provided for a uniform fee of $150 for a license for one year to carry on the business of “an intelligence or employment office for males, ” it would not have been so excessive or unreasonable as to justify us in holding the ordinance void. Moore v. City of Minneapolis, 43 Minn. 418, (45 N. W. Rep. 719.) But under the provisions of this ordinance, no matter at what time in the year the application is made, the applicant is required to pay the fixed and invariable sum of $150 for a license for the unexpired part of the current year; that is, until the 1st of the following January. For example, if the application is made January 1st, he has to pay only $150 for a license for a full year; but if made July 1st, he has to pay the same amount for a license for six months; or, if the application is not made until December 30th, he would still have to pay $150 for a license for a single day. No doubt the city may, for its own con*333venience, make all licenses expire with the current year, by charging for a license for a fraction of a year only a proportionate part of the fee required for a full year. But it has no authority to adopt any such arbitrary and unequal scale of charges as is provided for in this ordinance. The ordinance is clearly void. It is an ungrateful task for courts to be thus constantly declaring municipal ordinances void, but it is inevitable, so long as the municipal authorities continue to enact them without the least regard to the most elementary legal principles.
Order affirmed.
(Opinion published 51 N. W. Rep. 219.)